                               UNITED STATES DISTRICT
                              COURT MIDDLE DISTRICT OF
                                TENNESSEE NASHVILLE
                                      DIVISION

   GLOBAL FORCE ENTERTAINMENT,                     )
   INC., and JEFFREY JARRETT,                      )
                                                   )
           Plaintiffs,                             )
                                                   )
   v.                                              )      NO. 3:18-cv-00749
                                                   )
   ANTHEM WRESTLING                                )
   EXHIBITIONS, LLC,                               )
                                                   )
           Defendants.                             )


                                            ORDER

        For the reasons stated on the record on July 10, 2020, the jury trial shall resume on July

20, 2020, at 8:00 a.m.

        IT IS SO ORDERED.



                                                       ____________________________________
                                                       WAVERLY D. CRENSHAW, JR.
                                                       CHIEF UNITED STATES DISTRICT JUDGE




  Case 3:18-cv-00749 Document 234 Filed 07/17/20 Page 1 of 1 PageID #: 4226
